DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana (8,945,319) in view of Hiramitsu (JP 62-263817).  Tachibana discloses pyrometers (10,11,12,13) which are configured to sense a strip (1) temperature with a pyrometer (12) being positioned between stands (7f,7g) in order to sense temperature at a position other than a head end portion of the strip (1).  Tachibana discloses that a control device (20) has a tracking portion (col. 10, lines 13-18) which calculates a timing of the strip from a heater (5) to an entry side of the final stand (7g) and to the rolling mill exit based on an initial temperature taken by pyrometer (10) and a transporting speed of the rolling (transporting) table.  Tachibana discloses that temperatures (T1,T2,T3) are controlled based on a detection result from the pyrometer (10) (col. 6, lines 40-46 and 62-67).  A strip temperature is adjusted to reduce a difference between temperature values (T2,T3) detected by a downstream pyrometer (11,12) and a target temperature (T1) (col. 11, lines 35-38 and 49-55) wherein the control device (20) calculates a temperature and increase in temperature needed to match T1,T2,T3 target temperatures (col. 11, lines 18-29) based on the differential temperature calculations using formulas 1-9 (col. 9, lines 35-50).  Regarding claim 3, Tachibana does not .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana (8,945,319) in view of Hiramitsu (JP 62-263817) and further in view of Hosono (JP 56-71521). Tachibana discloses pyrometers (10,11,12,13) which are configured to sense a plate temperature with pyrometer (12) being positioned between stands (7f,7g) in order to sense temperature at a position other than a head end portion of the plate (1).  Tachibana discloses that a control device (20) has a tracking portion (col. 10, lines 13-18) which calculates a timing of the plate from a heater (5) to an entry side of the final stand (7g) and to the rolling mill exit based on an initial temperature taken by pyrometer (10) and a transporting speed of the rolling (transporting) table.  Tachibana discloses that temperatures (T1,T2,T3) are controlled based on a detection result from the pyrometer (10) (col. 6, lines 40-46 and 62-67).  A plate temperature is .
Tachibana in view of Hiramitsu does not disclose detecting a skid mark.  Hosono teaches that pyrometers (7,8) measuring across a strip width (2) are used to determine a position of a skid mark (6a) when the sensed temperature is lower than a target strip temperature.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the temperature sensing of Tachibana to include pyrometers configured to sense a skid mark as taught by Hosono in order to remove the skid mark with the heater of Tachibana prior to entry of the plate into the finishing mill.



Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose that the screw-down control part receives a plate thickness which is an output signal from the plate thickness meter, an output signal from the control calculation part 30, and a load detecting signal from the oil pressure sensor and the screw-down control part generates a control signal based on those received signals to control the oil pressure regulating device; including the limitations of base claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725